                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         SHERMAN DIVISION


    ARKEEM POUNDER, #360609                         §
                                                    §
    VS.                                             §                    CIVIL ACTION NO. 4:19cv117
                                                    §
    JAMIE TAYLOR, ET AL.                            §

                                        ORDER OF DISMISSAL

            The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

    which contains proposed findings of fact and recommendations for the disposition of such action,

    has been presented for consideration, and no objections thereto having been timely filed, the Court

    is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

    same as the findings and conclusions of the Court. It is therefore
.
            ORDERED that the complaint is DISMISSED without prejudice for want of prosecution.

    Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District of Texas. All motions not

    previously ruled on are DENIED.

          SIGNED this 24th day of May, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
